            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


MICHAEL A. COOPER,                :
                                  :
      Plaintiff,                  :
                                  :
vs.                               :   CIVIL ACTION 18-0443-JB-M
                                  :
CYNTHIA STEWART, et al.,          :
                                  :
      Defendants.                 :


                              JUDGMENT


      In accordance with the Order entered this date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED

without prejudice for failure to prosecute and to obey the

Court’s Order.

      DONE this 22nd day of January, 2019.



                           s/JEFFREY U. BEAVERSTOCK
                           UNITED STATES DISTRICT JUDGE
